861 F.2d 265Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re James L. MARTIN, Petitioner.
No. 88-8114.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 22, 1988.Decided:  Oct. 7, 1988.

James L. Martin, petitioner pro se.
Before WIDENER, MURNAGHAN and ERVIN, Circuit Judges.
PER CURIAM:


1
James L. Martin petitions this Court for a writ of mandamus ordering Judge Ellis to certify under 28 U.S.C. 1292(b) an interlocutory appeal of Judge Ellis' order transferring Martin's suit against the Delaware Law School of Widener University to the District of Delaware.  We grant leave to proceed in forma pauperis but deny the petition.


2
The records in the case have already been forwarded to the District of Delaware.  Thus, we would have no jurisdiction to review the transfer order even if the district court certified an interlocutory appeal.   See In re Sosa, 712 F.2d 1479, 1480 (D.C.Cir.1983);  Roofing & Sheet Metal Services, Inc. v. LaQuinta Motor Inns, 689 F.2d 982, 988-89 n. 10 (11th Cir.1982);  In re Nine Mile Limited, 673 F.2d 242, 243-44 (8th Cir.1982);  15 C. Wright, A. Miller, & E. Cooper, Federal Practice and Procedure:  Jurisdiction 2d Sec. 3846, at 357;  see also Lou v. Belzberg, 834 F.2d 730, 733 (9th Cir.1987) (jurisdiction of transferring court and corresponding appellate court ends once papers are docketed in receiving court), cert. denied, 56 U.S.L.W. 3677 (U.S. April 4, 1988) (No. 87-1430).  Accordingly, we deny the petition for a writ of mandamus and dismiss this action.


3
DISMISSED.